Title: To George Washington from Elizabeth Bradford, 10 September 1795
From: Bradford, Elizabeth
To: Washington, George


          
            sir,
            Washington [Pa.] Septr 10th 1795
          
          I need not preface a letter to you with painting the distress of myself & family occasioned by the absence of my husband in consequence of the late unhappy troubles in this Country, you yourself can better conceive than I can express them—I some time ago addressed the President on this unhappy subject: but whether it reached him or not I have not heard. I hoped that when time had suffered the real State of things with respect to individuals to be heard without Misrepresentation, when it would be known, that the unfortunate and undefensible part which Mr Bradford took was not untill after the principle Outrages were perpetrated by others, and, that he had no part either in the Counsels or Execution thereof and that the part he then took, was without any design against Government—That he had been a warm advocate for the Government when its establishment was by some thought doubtful—and finally, that he had in good faith taken an active part in promoting a Submission

under the terms Offered through the Commissioners as every unprejudiced person who witnessed his conduct on that occasion were fully impressed with his laudable and Sincere Views in endeavouring to reconcile the people as general as possible to a Submission which at that time appeared almost as dangerous as impracticable. I say considering these thing I was still willing to indulge the pleasing hope that by this time the truth might have been made known to Government and that Humanity Justice & magnanimity would conspire in restoring him to his family and Country which yet remains very dear to him—tis now almost a year (which to me has appeared as tedious as seven) Since Mr Bradford left home, during which time I have been in Continual Suspense, deprived the Company of the Dearest Companion Struggling with family of Small children and endeavouring to keep things from a State of destruction which I find impossible without Mr Bradford’s assistance. Might I not under the impressions which those Momentous Considerations must necessarily make, hope, that under Some modifications a permission may be granted for Mr Bradfords returning in Safety, and that through some ministerial Channel an intimation of the necessary Conditions may be Communicated to me so that his friends may make the proper applications And on the other hand if my hopes are to be disappointed will not the Government indulge me so far as by some means to let me know the dreadful determination, so that I may endeavour to prepare my mind for the distressing Event. trusting in your Humanity I am Sir Your Most Obt Sert
          
            Elizabeth Bradford
          
        